COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                       01-14-00826-CV
Style:                              In the Interest of J.M.
                    *
Date motion filed :                 October 30, 2014
Type of motion:                     Motion for extension of time to file reporter’s record
Party filing motion:                Court reporter
Document to be filed:               Reporter’s record

Is appeal accelerated?        Yes

If motion to extend time:
         Original due date:                                   October 17, 2014
         Number of previous extensions granted:                     1            Current Due date: October 30, 2014
         Date Requested:                                      November 9, 2014

Ordered that motion is:

                   Granted
                    If document is to be filed, document due: November 10, 2014
                             The Court will not grant additional motions to extend time.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
          Because this is a termination case, the Court is required to bring this appeal to final disposition within 180
          days of the date the notice of appeal was filed so far as reasonably possible. See Tex. R. Jud. Admin. 6.2,
          reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. F app. (West 2013). Accordingly, no further extensions
          will be granted.



Judge’s signature: /s/ Jim Sharp
                                                       Acting for the Court

Panel consists of       ____________________________________________

Date: November 7, 2014




November 7, 2008 Revision